GRGVERSELLgas             Av-     II.'l%cs~6
*--    O-AX.




  RonorableBrtsoom
                 Glles
  &missioner of Gewrel Imd Offioe
  AuLustin,Tens

  Dear Sir:                        OpiaioaN. G-6166
                                   Rsr Reservationnad dispositionof
                                       exoessaorsageof river bed in
                                   awardof laadvalidatedby &all Land
                                   Bill,AZ%. 54141,V&C.&, priorto
                                   p&eat.

              Wb aoknowlsdgo
                           rsoeiptof your opialoarequestwhich readsaa
  fOllOWSI

              “A requesthas beaninadsof tM GeneralLand OfPica
       for the.issuaaosoi ptsnts oa two trcrote
                                              of laadwithin
       Ssctioa144,BlockD, Ii.d:T.C.Ry. Co. Surreyin Stonewall
       county. @nr recordsrwml the hots to be the following;
               "Thc&the Roueit?~aadTexas   I%*+    Xbilrrry
                                                          c_opI~ny
       hawingoaupleted   a portionof Its road Imd ma, by Jaoob
       Kueohlsr, Cdssionsr    of the Gsneml Land Offioa,  on July 1,
       16‘72, issuedLund LloripCertifiolte  No. 30/25&p,s&d oampny
       beingentitledunderthe provisions     of itr ohutsr radths
       generallaws gommiagthe same$oeO lore#of land to be
       loo&ad upon~9y of tha unresemsd,     vacantaad rmrpproprirted
       publicdonmiaof the Stateof Tars1
              Vhdi bJrtirtusof aid‘lmad Borip&tlf'laateNo, So/
       2564 fisldmter owering 640 lren OP laadd;dsrrigaatsda~
       Seation144,BlookD, wsre canpiledfrm a surwy made Ootobsr
       18, 1672,and fliedin the GoaeralIaad Offioeoa H-bar    25,
       1072,
               *Thatthr SE/4of Sootion144,BloolrD, aa oontaiaing
       160 aortaof'land,wue awardedw Ootober6, 1894,to Reary
       Anderaoacm hfs l ppltoatioa
                                 reoeivedin the knd Offfoeoa
       Ssptanbar 27, 1894;
              ""hatthe R/4 of Se&ion 144,BlockD, aa containing
       I60 mxwi of land,1.1 oa l!areh12, 1898 warded to R. L.
       Vanleeron his applioatioa filedin the t,nd Offioeon Narcm-
       her 26, 18978
Bon. B~SOQI51108,Page 2 (o-8166)


          "Thnton Ootobsr 26, 1901,thereore fl1ed.b the
    Ceaeml Land.OPfioeoorrwted fieldnote8made Prm a SUT-
    wy of l4ny9, 1901;showingsUd Soot&n 144,BlookD, to
    oontUn 665.8aoreaj
           *Thatoa~July27, ISOS,the S/2 of the v2 of Se&ion
    144, Rook D, aa aoatUnlng160romr oPland,rae lwwdedk
    X. C. hlarron hi8 application
                                moeivud July 2S;lS02~
          "Thatfieldnoterowering the S&/4 of S~otioa144,
    Bloc&4 showingasamto ooatain160 aoresOP laad,mm OOQL-
    piledfrom l surwv of lPoraPb8r2, 1912,and appmvdd oa
    Bomber 16, 19123
           *Thatthe said6X/4 of lkotion144,Bloc&D,havlng
                                  lia plated oa Fhrurry 7,
    been pUd 3x1Pull Poor160 lo mm,
    1915,to li?nr~r
                  Andarnoaby PIMat No. 697,Volune46;
           "Thatthe 8W/4 of Seotion144,BlookD, a. oontalnlag
    160 lc.rpg,
              R(I awardedto C, P. piaakasyoa Ootober6, 1914,
    011hia lpplimtioaPiledin the tid oPPioeon August18, 19141
           "'&atPieldnotar oolnpiled on %roh 27, 1956,ooveriag
    the SW$4 oP Beotion144, Ehotinl;Ian10to ooat*b~ 163.8.omw,
    were appmved on Naroh 27, 1956)
           'Thattbs rUd SU@ of fleotion
                                      144, havingbeenpaidin
    full for 163.8aomn, m8 patentedto C:E. Fiao&teyoa $rll
    3, lgS6,by Fatat &.'357,Volune61-L.
          Wth     the mquert for ptenta them Ware rutmittsdssp
    ante Pfsldnotes oarsringthe I#4 of Beotioa144, l# contUning
    160 aorw md the S/2 of the N/2 of Sootion144 a~ contUaiag
    172 morea. The field noteafor the north160 Pm88 nere returned
    for oormotionand the fieldnotesfor the 172 aore traotare
    beingheld in thi8offloe.
           "Theodginal fieldbotaaof Be&loon144, msde Pmmna aur-
    Wy of Ootdber18, 1672,rweal that the SaltFork of the Braros
    River Plorsthrougha portionof Beotion144,enteringat a point
    in the SW corner of ths SE/4and leavingthe aeotioaat a point
    approximately 500 vara#northof the SW comer of the S&/4 of
    Ssotion1444;The,oormutedfieldriots   made from a surveyon &y
    9, 1901,aalledfor the weat lineof &otion 144 to or0~11 the
    SaltFork of fbs BraroaRiver at ~ppmxiz&ely 1225mro'm north
    of the SR oornerot Seotioa144.
 .




Boa. Bwoaa Oiler,page S (0-6166)


            . "DI vie* of the 'ball Land Bill,'Acts of the 41st
      Legislature,  1929,pago 296, Chrpter.lS6,~oodifi4da8 A&r-
      ole 6414a,V.A.C.S.,   and rrr@ng tbat,t@.areaofthat
      part of the river bed oontained w$tk$~tb,bowiaries oftha
      S/partoftb X/2 equalsor axoH& :the0x0~18aoreagecon-.
      tainedin 6eotioa144 in its l?tir&y. I larpsotfklly   ro-
      questyour opinionoa the followingqueltionsr
            l..,6’
            Tour flrstqusationis a8 Pollwm

            "1. IIIthe patentingof the S/p& of the X/2, should
      them b rswrmd tothe 6tateout of thatput of the rirer
      bd oontaiaed *thin the boundariesof the S/partof the I&
      an riea equaltothe entireexcenmof thewhole survey,or
      shouldthe pateattbreoa maerm onlyan area equalto the
      exoeasin this subdivisioaT"
            In the oam of.Mat,'r.Bradford,.60 8.W. (2) 1065 the
gupr~psCo& in holdingthe &mallland Bill (Mt. 6414a,V.A.hL)
conititutional heldthat aroexw~~ aoreagawould be reoognired under the
A,,t.%a this oonnectkmWC set mt thcprmiso Pond in the aecoadmm-
tioa of the Act,
                 "Providedt&atnothingin thili,&ct.'. . shall
            relinquishor quit&aim l~pramber of aoreo of land
            in exoo88of the mmber OP aore=ot landto aaid pt-
            sntessor amrdeor in the origin1 patent8gmntod
            by the &ate.'
           Section144,BlockD, an origkmllysuare{sd,mdaooording to
the fieldnote8Piled:iaths GeneralLand OPPicala 1672,contained640
wxes of land. The oorreotsdPlsld8ctaaPiledin 1901 showed6ootion144
aa contUning 656.8aom6 of land.
            The 6outhl/2 of tl& Xorth.haif of tbtion 144, laaontainiag
160 *oreaoP.lmnd, was awarded to B. C. %rr oa.July28, 1903. Rowwor,
the recent requestPor,patext oh t@r'laad ia basedon fieldnotes celling
for 172 acre8of land. Thin rapreoeatr  U! orwas of 12 LOIWIof land in
this quarter.seotloncwr and abovethe amber of acresc8lledfor in the
originalmwvd of 1903.
           The Salt Pa& of t& &&oe Nvor flokthrough a portionof
Sootion14.4,and partlylo r q athes eout#,oae-halfof the northhalf of
the rection. The line8of the originalaurvayof Sootion144 crossed
the river,which is narlgable  in law, u did thq lineaof the qwrtsr
ssotlonunder disouaaion   here.
                                                                  ..




Hon. BasormOlle~,pagO 4 (0-6lSS)


           Thereis no doiAtbut that the originalsurrey1118mlidated
ti tha enactmantof the ball Lknd Bill, Ewwsr, aI)wo cm&rue the ACT,
as it relatesto thisland,if validatedonly the,640acres allledfor in
the originalfieldnotes. Liksnira,  the ox%giaalawardin 190s of the
southhalf of the northhalf of (rootion144 II validated,but only to
thsextamt oPthe           of land calledfor in ths originalaward.
                     (LOIWI
Heardet al V. Tom of R.6fugio,103 3.t (2d)728.

            The origin&lawardof 190shavlngbsen validatedto the ox-
tent of 160 aoresof lend,aad tha Nl amountof the purchasepries
havingbean paid,the mrdae ia entitledto a patenttothir landwhen
it 18 determined with dac$ess what land is to be iaoludsdIn the patent.

            Befom tha patat may lm issuedIt nil1 bs necessaryto da..
telmiaethe n-bar of aore in thatpart of the bed of the river that is
looatedin the quarterarationinvolved. If aftera summy it Is Pound
that the kd of t&a riwr oontain6 +lw    lo r w,the totalrmDuatof ths
~X(DII,or lessthan 12 aomt#,theathe patentshouldirsusreaerring
the rho10 of the bed of ths ri+ertit&inths quarter6eaticm tothe State.
Onthe other hand,shouldthebod oftheriwr ocntaiamorethanthe 12
aorw excess,the applicantfor patentis ratitladto a suPPioiant  m
of the riwr bed to giw h3m hir Pull conplanetof 160 aoreaaa oalled
for ln the originalarrrdof 190%
            Rth reapsotto your firstquertion,   10 answerthat a survey
should'bemade of that partof the bed of the riwr aa locatedin the
south prt of the north halfof Sootion144 to deterrins  the nunb+rof
aoresof~landit oontaiaa.Then,if mcwrary,       a partition+o be effect-
ed oa the exeesa111that mbdivtriononly,withoutconsidering    the bxaa(~f~
in the tiole surrey. A patsntsay thenbe issuedto inoludeor exclude
the bed of the river, or a dividedpart of it, an the P8otsmay bo.
           Your otherquestion18 aa Pollarac
           "(a) If the Stateir entitledto reeem tk exoeaa
    out of the riwr bed, shouldthe Isaemtion be EIIundivided
    interartor a iaprata proel? (Ibier to your OpinionRPaber
    O-5655datedNovwber 5, MS),
           "(b) If the 8tate18 entitledto B rrspmts prowl,
    who la ruthorlredto nprenent the gtatein the prtltioning?"
                                                            -
           we reaPfinnourOpinionlie.O-6636under dateof Xowmber 6,
1943,md hold thata raromtion by the stateof a pa-tof the bed of
the rivershouldbe a diridadpart. It is our opinionthat a patat may
not b io6uedcoveringm undivided intersrtin the land.
Hon. Bmocm '3il.r.
                 pwe 6 b6166)


          In the eventa putitlon of the bed of he riveria moea-
suy, suohprtitloa shouldb effwted by judioialprooeeding.
                                      Yoursvery truly
                                    ATTOHXBPOElIEBIL
                                                   OFT   HXAS

                                           JackW. Rsmlmd




                                This opinionooaaidered
                                end eppnmd in limited
                                ooxlfemnoa.